Exhibit 10.2


LEASE AGREEMENT


This Agreement is made the 30th day of September 1991 between RDB COMPANY, an
Alaska General Partnership ("Landlord"), whose address is, 4150 West 88th Ave.,
Anchorage, Alaska, 99502, and GENERAL COMMUNICATION INC., an Alaska Corporation
("Tenant"), whose address is 2550 Denali Street, Suite 1000, Anchorage, Alaska,
99503, who agree as follows:


1. Premises. Landlord leases to Tenant and Tenant leases from Landlord the real
property located at 1551 Lore Road, Anchorage, Alaska, described as Lot 1, Block
6, Chugach Meadows Subdivision, Anchorage Recording District, Anchorage, Alaska,
including the building and other improvements located on the real property
("Premises").


2. Term, Termination by Tenant. The term of this Lease shall commence on October
1, 1991, and shall expire September 30, 2006.


3. Condition of Premises. Tenant's taking possession of the Premises on
commencement of the term shall constitute Tenant's acknowledgment that the
Premises are in adequate condition for Tenant's purposes. Tenant has inspected
the Premises and has made such investigation as it deems necessary. Tenant
leases the Premises "as is." Landlord shall have no responsibility to make any
repair or improvement of any kind. Landlord has made no representations to the
condition of the property.


4. Rent. Tenant shall pay to Landlord as rent, for the entire lease term,
without deduction, setoff, prior notice or demand, the sum of $3,552,000,
payable Fourteen Thousand Four Hundred Dollars ($14,400.00) per month beginning
October 1, 1991 and ending September 30, 1993, Fifteen Thousand Two Hundred
Dollars ($15,200.00) per month beginning October 1, 1993 and ending September
30, 1995, Sixteen Thousand Dollars ($16,000.00) per month beginning October 1,
1995 and ending September 30, 1997, Sixteen Thousand Eight Hundred Dollars
($16,800.00) per month beginning October 1, 1997 and ending September 30, 1999,
Seventeen Thousand Six Hundred Dollars ($17,600.00) per month beginning October
1, 1999, and ending September 30, 2001, Eighteen Thousand Four Hundred Dollars
($18,400.00) per month beginning October 1, 2001 and ending September 30, 2003,
Nineteen Thousand Two Hundred Dollars ($19,200.00) per moth beginning October 1,
2003 and ending September 30, 2005, and Twenty Thousand Dollars ($20,000.00) per
month beginning October 1, 2005 through the end of the term.


5. Tenant's Use of Premises. Tenant shall use the Premises for its
telecommunications business and for no other use without Landlord's consent.
Tenant's use of the Premises as provided in this Lease shall be in accordance
with the following:


A. Tenant shall not do, bring, or keep anything in or about the Premises that
will cause the cancellation of any insurance covering the premises.
B. Tenant shall comply with all laws concerning the Premises or Tenant's use of
the Premises, including, without limitation, the obligation at Tenant's cost to
alter, maintain, or restore the Premises in compliance and conformity with all
laws relating to the condition, use or occupancy of the Premises during the
term.
C. Tenant shall not use the Premises in any manner that will constitute waste,
nuisance, or unreasonable annoyance to owners or occupants of adjacent
properties.


6. Maintenance of Premises, Taxes. Tenant, at its cost, shall maintain the
Premises in good condition, including any repair of any mechanical, electrical,
plumbing, or structural failures occurring during the term. Tenant shall pay all
property, use, or other similar taxes attributable to the Premises. This Lease
is a triple net lease. Landlord shall have no responsibility for maintenance of
the Premises.


7. Alterations. Any alterations made shall remain on and be surrendered with the
Premises on expiration or termination of the term. All alterations by Tenant
shall conform to Municipal, State, and Federal regulations.


If Tenant makes any alterations to the Premises as provided in this paragraph,
the alterations shall not be commenced until two (2) days after Landlord has
received notice from Tenant stating the date the installation of the alterations
is to commence so that Landlord can post and record an appropriate notice of
non-responsibility.


    





--------------------------------------------------------------------------------






8. Mechanic' s Liens. Tenant shall pay all costs for construction done by it or
caused to be done by it on the Premises as permitted by this Lease. Tenant shall
keep the Premises free and clear of all mechanic 's liens resulting from
construction done by or for Tenant.


Tenant shall have the right to contest the correctness or the validity of any
such lien if, immediately on demand by Landlord, Tenant procures and records a
lien release bond issued by a corporation authorized to issue surety bonds in
Alaska in an amount equal to one and one-half times the amount of the claim of
lien. The bond shall provide for the payment of any sum that the claimant may
recover on the claim (together with costs of suit, if it recovers in the
action).


9. Utilities. Tenant shall make all arrangements for and pay for all utilities
and services furnished to or used by it, including, without limitation, gas,
electricity, water, sewer, telephone service, snow removal, and trash
collection, and for all connection charges.


10. Liability and Indemnity. Landlord shall not be liable to Tenant for any
damage to Tenant or Tenant's property from any cause. Tenant waives all claims
against Landlord for damage to person or property arising for any reason, except
that Landlord shall be liable to Tenant for damage to Tenant resulting from the
acts or omissions of Landlord or its authorized representatives.


Tenant shall hold Landlord harmless from all damages arising out of any damage
to any person or property occurring in, on, or about the Premises or off the
Premises arising out of actions on the Premises, except that Landlord shall be
liable to Tenant for damage resulting from the acts or omissions of Land lord or
its authorized representatives. Landlord shall hold Tenant harmless from all
damages arising out of any such damage. A party's obligation under this
paragraph to indemnify and hold the other party harmless shall be limited to the
sum that exceeds the amount of insurance proceeds, if any, received by the party
being indemnified.


11. Insurance. Tenant, at its cost, shall maintain fire and extended coverage
property insurance on the building for replacement value, public liability, and
property damage insurance with a liability limit of $5,000,000 combined single
limit insuring against all liability of Tenant and its authorized
representatives arising out of and in connection with Tenant's use or occupancy
of Premises. All public liability insurance and property damage insurance shall
insure performance by Tenant of the indemnity provisions of Section 10. Both
parties and mortgagees shall be named as additional insureds, and the policy
shall contain cross­ liability endorsements.


12. Destruction of the Premises. If, during the term, the Premises are totally
or partially destroyed from a risk covered by insurance payable to the Landlord,
rendering the Premises totally or partially inaccessible or unusable, Landlord
may restore the Premises to substantially the same condition as they were in
immediately before destruction. Such destruction shall not terminate this Lease.
If existing laws or funds do not permit the restoration, either party can
terminate this Lease immediately by giving notice to the other Party. Landlord
may also elect to terminate this Lease by giving notice to Tenant within ninety
(90) days after the destruction.


13. Condemnation.


A.
1. "Condemnation" means (a) the exercise of any governmental power, whether by
legal proceedings or otherwise, by a condemner and (b) a voluntary sale or
transfer by Landlord to any condemnor either under threat of condemnation or
while legal proceedings of condemnation are pending.

2. "Date of taking" means the date the condemnor has the right of possession of
the property being condemned.
3. "Award" means all compensation, sums, or anything of value awarded, paid, or
received on a total or partial condemnation.
4. "Condemnor" means any public or quasi-public authority, or private
corporation or individual, having the power of condemnation.
B.
If, during the term or during the period of time between the execution of this
Lease and the date the term commences, there is any taking of all or any part of
the Premises or any interest in this Lease by condemnation, the rights and
obligations of the parties shall be determined pursuant to this Section.

C.
If the Premises are totally taken by condemnation, this Lease shall terminate on
the date of taking.






--------------------------------------------------------------------------------




D.
If any portion of the Premises is taken by condemnation, this Lease shall remain
in effect, except that Tenant can elect to terminate this Lease if the remaining
portion of the building or other improvements that are a part of the Premises
are rendered unsuitable for Tenant's continued use of the Premises.

E.
The award shall belong to and be paid to Landlord and Tenant as their interest
may appear.



14. Assignment. Tenant shall not voluntarily assign or encumber its interest in
this Lease or in the Premises, or sublease all or any part of the Premises, or
allow any other person or entity (except Tenant's authorized representatives) to
occupy or use all or any part of the Premises, except a subsidiary or controlled
affiliate of Tenant, without first obtaining Landlord 's consent. Any
assignment, encumbrance, or sublease without Landlord 's consent shall be
voidable and, at Landlord' s election, shall constitute a default. No consent to
any assignment, encumbrance, or sublease shall constitute a further waiver of
the provisions of this paragraph.


No interest of Tenant in this Lease shall be assignable by operation of law.
Each of the following acts shall be considered an involuntary assignment:


A.If Tenant is or becomes bankrupt or insolvent, makes an assignment for the
benefit of creditors, or institutes a proceeding under the Bankruptcy Act in
which Tenant is the debtor; or, if Tenant is a partnership or consists of more
than one person or entity, if any partner of the partnership or other person or
entity is or becomes bankrupt or insolvent, or makes an assignment for the
benefit of creditors;
B.    If a writ of attachment or execution is levied on this Lease;
C.    If, in any proceeding or action to which Tenant is a party, a receiver is
appointed with authority to take possession of the Premises.


An involuntary assignment shall constitute a default by Tenant and Landlord
shall have the right to elect to terminate this Lease, in which case this Lease
shall not be treated as an asset of Tenant.


15. Tenant's Default. The occurrence of any of the following shall constitute a
default by Tenant :


A.
Abandonment and vacation of the Premises (failure to occupy and operate the
Premises for ten (10) consecutive days shall be deemed an abandonment and
vacation).

B.
Failure to provide insurance as required by Section 11.

C.
Receipt by Landlord of a notice of cancellation of insurance required by Section
11.

D.    Failure to perform any other provision of this Lease if the failure to
perform is not cured within thirty (30) days after notice has been given to
Tenant. If the default cannot reasonably be cured within thirty (30) days,
Tenant shall not be in default of this Lease if Tenant commences to cure the
default within the thirty (30) day period and diligently and in good faith
continues to cure the default.


Notice given under this paragraph shall specify the alleged default and the
applicable Lease provisions, and shall demand that Tenant perform the provisions
of this Lease as the case may be, within the applicable period of time, or quit
the Premises. No such notice shall be deemed a forfeiture or a termination of
this Lease unless Landlord so elects in the notice.


16. Landlord' s Remedies. Landlord shall have the following remedies if Tenant
commits a default. These remedies are not exclusive; they are cumulative in
addition to any remedies now or later allowed by law.


Landlord can continue this Lease in full force and effect, and this Lease will
continue in effect as long as Landlord does not terminate Tenant 's right to
possession. During the period Tenant is in default, Landlord can enter the
Premises and relet them, or any part of them, to third parties. Reletting can be
for a period shorter or longer than the remaining term of this Lease. After
Tenant's default and for as long as Landlord does not terminate Tenant's right
to possession of the Premises, if Tenant obtains Landlord' s consent Tenant
shall have the right to assign or sublet its interest in this Lease, but Tenant
shall not be released from liability. Landlord's consent to a proposed
assignment or subletting shall not be unreasonably withheld.


If Landlord elects to relet the Premises as provided in this paragraph, rent
that Landlord receives from reletting shall be applied to the payment of:
A.    Any indebtedness from Tenant to Landlord; and





--------------------------------------------------------------------------------




B.    All costs, including maintenance, incurred by Landlord in reletting.


Landlord can terminate Tenant 's right to possession of the Premises at any
time. No act by Landlord other than giving notice to Tenant shall terminate this
Lease. Acts of maintenance, efforts to relet the Premises, or the appointment of
a receiver on Landlord's initiative to protect Landlord 's interest under th is
Lease shall not constitute a termination of Tenant 's right to possession.


Landlord, at any time after Tenant commits a default, can cure the default at
Tenant's cost. If Landlord at any time, by reason of Tenant's default, pays any
sum or does any act that requires the payment of any sum, the sum paid by
Landlord shall be due immediately from Tenant to Landlord at the time the sum is
paid.


17. Notice. Any notice, demand, request, consent, approval, or communication
that either party desires or is required to give to the other party or any
person shall be in writing and either served personally or sent by prepaid,
first class mail. Any notice, demand, request, consent, approval, or
communication that either party desires or is required to give to the other
party shall be addressed to the other party at the address set forth in the
introductory paragraph of this Lease. Either party may change its address by
notifying the other party of the change of address. Notice shall be deemed
communicated within forty-eight (48) hours from the time of mailing, if mailed
as provided in this paragraph.


18. Waiver. No delay or omission in the exercise of any right or remedy of
Landlord on any default by Tenant shall impair such a right or remedy or be
construed as a waiver.


The receipt and acceptance by Landlord of delinquent rent shall not constitute a
waiver of any other default; it shall constitute only a waiver of timely payment
for the particular rent payment involved.


No act or conduct of Landlord, including, without limitation, the acceptance of
the keys to the Premises, shall constitute an acceptance of the surrender of the
Premises by Tenant before the expiration of the term. Only a notice from
Landlord to Tenant shall constitute acceptance of the surrender of the Premises
and accomplish a termination of the Lease.


Landlord's consent to or approval of any act by Tenant requiring Landlord's
consent or approval shall not be deemed to waive or render unnecessary
Landlord's consent to or approval of any subsequent act by Tenant.


Any waiver by Landlord of any default must be in writing and shall not be a
waiver of any other default concerning the same or any other provision of this
Lease.


19. Surrender of Premises; Holding over. On expiration of the term, Tenant shall
surrender to Landlord the premises and all Tenant's improvements and alterations
in good condition (except for ordinary wear and tear occurring after the last
necessary maintenance made by Tenant), except for alterations that Tenant has
the right to remove or is obligated to remove under the provisions of this
Lease. Tenant shall remove all its personal property within the above stated
time. Tenant shall perform all restoration made necessary by the removal of any
alterations or Tenant's personal property within the time periods stated in this
paragraph.


Landlord can elect to retain or dispose of in any manner any alterations or
Tenant's personal property that Tenant does not remove from the Premises on
expiration or termination of the term as allowed or required by this Lease by
giving at least ten (10) days' notice to Tenant. Title to any such alterations
or Tenant's personal property that Landlord elects to retain or dispose of on
expiration of the ten (10) day period shall vest in Landlord. Tenant waives all
claims against Landlord for any damage to Tenant resulting from Landlord's
retention or disposition of any such alterations or Tenant's personal property.
Tenant shall be liable to Landlord for Landlord's costs for storing, removing,
and disposing of any alterations or Tenant's personal property.


If Tenant fails to surrender the Premises to Landlord on expiration or ten (10)
days after termination of the term as required by this paragraph, Tenant shall
hold Landlord harmless from all damages resulting from Tenant's failure to
surrender the Premises, including, without limitation, claims made by a
succeeding tenant resulting from Tenant's failure to surrender the Premises.


If Tenant, with Landlord's consent, remains in possession of the Premises after
expiration or termination of the term, or after the date in any notice given by
Landlord to Tenant terminating this Lease, such possession by Tenant shall be
deemed to be a month-to-month tenancy terminable on thirty (30) days' notice
given at any time





--------------------------------------------------------------------------------




by either party.


All provisions of this Lease, except those pertaining to term and option to
acquire the Premises, shall apply to the month­ to-month tenancy.


20. Payment Upon Sale or at End of Tenth Year. If Landlord sells the Premises
prior to the end of the tenth year of the term of this Lease, Landlord shall
rebate to Tenant for appreciated value, one-half of the net sale price received
(after real estate commission, title fees, premiums, attorney fees, and closing
costs) over Nine Hundred Thousand Dollars ($900,000.00). If Landlord has not
sold the Premises before the tenth year of the term of this Lease, it shall pay
Tenant one-half of the appreciated value as determined by the then appraised
value of the property over Nine Hundred Thousand Dollars ($900,000.00) or Five
Hundred Thousand Dollars ($500,000.00), whichever is greater. An appraisal shall
be by an MAI appraiser mutually acceptable to the parties.


21. Miscellaneous Provisions.


A.
Time is of the essence as to each provision of this Lease.

B.
Whenever consent or approval of either party is required, that party shall not
unreasonably withhold such consent or approval.

C.    This Lease shall be binding on and inure to the benefit of the parties and
their successors.
D.    This Lease shall be construed and interpreted in accordance with the laws
of the State of Alaska.
E.    This Lease contains all the agreements of the parties and cannot be
amended or modified, except by a written agreement.


IN WITNESS WHEREOF, the parties have executed this Lease as of the date first
set forth above.




RDB COMPANY
An Alaska General Partnership






By: /s/ Ronald A. Duncan
Ronald A. Duncan
Its: Managing Partner






GENERAL COMMUNICATION INC.






By: /s/ John M. Lowber
John M. Lowber
Its: Senior Vice President



